
	
		III
		110th CONGRESS
		1st Session
		S. RES. 350
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Hatch (for himself,
			 Mr. Bennett, Mrs. Dole, and Mr.
			 Burr) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Honoring the achievements of Mario R.
		  Capecchi, Sir Martin J. Evans, and Oliver Smithies, winners of the 2007 Nobel
		  Prize in Physiology or Medicine.
	
	
		Whereas Mario R. Capecchi was born in Italy in 1937 and
			 earned a PhD in biophysics from Harvard University in 1967;
		Whereas Sir Martin J. Evans was born in Great Britain in
			 1941 and earned a PhD in anatomy and embryology from University College in
			 London in 1969;
		Whereas Oliver Smithies was born in Great Britain in 1925
			 and earned a PhD in biochemistry from Oxford University in 1951;
		Whereas Mario Capecchi currently serves as Distinguished
			 Professor of Human Genetics and Biology at the University of Utah School of
			 Medicine;
		Whereas Sir Martin J. Evans currently serves as the
			 Professor of Mammalian Genetics and Director of the School of Biosciences at
			 Cardiff University in Wales;
		Whereas Oliver Smithies currently serves as an Excellence
			 Professor of Pathology and Laboratory Medicine at the University of North
			 Carolina at Chapel Hill;
		Whereas Mario R. Capecchi, Sir Martin J. Evans, and Oliver
			 Smithies have made a series of discoveries concerning embryonic stem cells and
			 deoxyribonucleic acid (DNA) recombination in mammals that have led to the
			 creation of gene targeting in mice, a powerful technology that is now being
			 used in all areas of biomedicine;
		Whereas gene targeting technology has been used in
			 experiments that have successfully isolated genes in order to determine their
			 roles in embryonic development, adult physiology, aging, and disease;
		Whereas gene targeting has produced more than 500
			 different mouse models of human disorders, including cardiovascular and neuron
			 degenerative diseases, diabetes, and cancer; and
		Whereas, on October 8, 2007, Mario R. Capecchi, Sir Martin
			 J. Evans, and Oliver Smithies were awarded the Nobel Prize in Physiology or
			 Medicine for their discoveries of principles for introducing specific gene
			 modifications in mice by the use of embryonic stem cells: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors and
			 recognizes the scientific work and achievements of Mario R. Capecchi, Sir
			 Martin J. Evans, and Oliver Smithies; and
			(2)congratulates
			 Mario R. Capecchi, Sir Martin J. Evans, and Oliver Smithies for their receipt
			 of the Nobel Prize in Physiology or Medicine.
			
